Citation Nr: 0518543	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for iliotibial band 
syndrome. 

2.  The propriety of an initial 40 percent rating for a 
lumbar spine disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran performed active duty for training from June 13 
to August 8, 1989.  He performed honorable active military 
service from September 1990 to May 1991, serving in Southwest 
Asia during a portion of that time.  He also had honorable 
active military service from April 1993 to May 1999. 

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, 
determined that a claim of entitlement to service connection 
for iliotibial band syndrome (hereinafter referred to as 
ITBS) was not well grounded.  That decision granted service 
connection for a low back condition and assigned an initial 
20 percent rating (effective from May 5, 1999) for limitation 
of motion under Diagnostic Code 5292.  The veteran appealed 
to the Board of Veterans' Appeals (Board) for service 
connection for ITBS and for a higher initial rating for his 
lumbar spine.  More recently, the RO assigned an initial 40 
percent rating for the low back disability (effective May 5, 
1999); however, the veteran has continued his appeal for a 
higher initial rating, which the Board must address.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran had also appealed for service connection for 
dysthymia.  In October 2004, the RO granted service 
connection for dysthymic disorder with major recurrent 
depression and assigned a noncompensable rating effective 
from May 5, 1999, and a 10 percent rating effective from 
October 30, 2003.  The veteran has not indicated any 
dissatisfaction with that decision.  Thus, the Board lacks 
jurisdiction to review the issue.  

The veteran withdrew his appeal for a higher initial rating 
for deviated nasal septum and for service connection for 
myopia and for "Gulf War Syndrome."  

In November 2000, the veteran requested a hearing.  In March 
2001, the RO notified the veteran that a hearing before an RO 
hearing officer had been scheduled for April 23, 2001.  A 
note in the claims file reflects that on April 23, 2001, the 
veteran and his representative had an informal conference 
with a decision review officer in lieu of the hearing.  Under 
these circumstances, the Board deems the hearing request to 
have been satisfied.

In October 2002, the veteran requested a separate rating for 
his sacral spine.  He also reported multiple symptoms, such 
as irritable bowel, diffuse muscle pains, elevated blood 
pressure readings, and joint pains, that he desired be 
considered for service connection.  These issues are referred 
to the RO for appropriate action.  

In May 2004, VA's "Tiger Remand Team VA Special Processing 
Unit" sent the veteran a letter notifying him of the status 
of his claim.  Page 3 of the VA letter reflects that VA 
received the veteran's claim on March 16, 2004.  Review of 
the claims file reflects that no such claim has been 
associated.  This is referred to the RO for clarification and 
any remedial action, if appropriate.   

The issue of entitlement to service connection for ITBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome has been 
manifested since May 5, 1999, by severe limitation of the 
lumbar spine with no more than mild disability of the sciatic 
nerves.  

2.  Neither unfavorable ankylosis, or bowel or bladder 
symptoms are shown.  

3.  The criteria for rating intervertebral disc syndrome, 
which became effective on September 23, 2002, are not more 
favorable than the prior rating criteria.  



CONCLUSION OF LAW

For the entire period since May 5, 1999, the criteria for a 
60 percent schedular rating for pronounced intervertebral 
disc syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided rating decisions, statements of the case, 
supplemental statements of the case (SSOCs), and VCAA notice 
letters sent in April 2001 and May 2004.  The Board provided 
additional information in its September 2003 remand.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claim.  They thereby served to tell him of the 
evidence needed to substantiate the claim.  

The May 2004 letter reflects that the veteran had reported 
that if he found additional evidence in support of his claim, 
he would submit it to VA.  Thus, the veteran had received 
notice to submit relevant information or evidence in his 
possession.  38 C.F.R. § 3.159(b)(1).

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  A sufficient remedy is 
provided if the Board ensures that the correct notice is 
ultimately provided by remanding the case.  The Board 
provided this remedy through its September 2003 remand.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for and the veteran's 
representative has submitted written argument requesting a 60 
percent rating, which is granted in this appeal.  

Background

The veteran's most recent DD-214 reflects that he served as a 
medical specialist, Military Operational Specialty Code (MOS) 
91B1F  00.  Service medical records (SMRs) reflect recurrent 
lumbar strain with complaints of backache in the low back, 
thoracic, and neck areas.  

In September 1999, the veteran requested service connection 
for lower back strain, among other disorders.  He submitted a 
private medical treatment report showing complaint of low 
back pain in June 1999.

The veteran underwent a VA general medical compensation and 
pension examination in December 1999.  The report notes a 
history of lumbosacral spine pain that occurred about once 
per month with stiffness and fatigue after prolonged 
sedentary posture.  Lumbar spine range of motion was to 60 
degrees of flexion with discomfort beginning at 30 degrees; 
to 20 degrees of extension with discomfort beginning at zero 
degrees; and, to 35 degrees of lateral bending.  Range of 
motion in the rotational plane was to 70 degrees.  The entire 
thoracic and lumbar spines were tender; however no spasm was 
seen.  He was neurologically intact.  The diagnosis was 
lumbar thoracic back pain with decreased and painful range of 
motion, and tenderness to palpation.  

December 1999 VA X-rays showed spina bifida occulta of S1 
associated with tropism at L5-S1.  The examiner noted that 
this condition might predispose a patient to osteoarthritis 
due to asymmetric transmission of force and did contribute to 
the patient's back pain and limitation of motion.  X-rays did 
not show any degenerative joint disease.  Sacroiliac joints 
appeared normal on X-ray.  

June 2000 X-rays showed no lumbar spine abnormality; however, 
there was minor mid-thoracic spondylosis.  

VA outpatient treatment reports reflect that the veteran wore 
a transcutaneous electrical nerve stimulation (TENS) unit and 
took medication for back and knee pain.  A June 2000 report 
notes that the veteran was put on light duty for 4 days 
because of a week-long flare-up of low back pain with spasm.  
There was no radiation of pain or bowel or bladder complaint.  

A July 2000 VA report notes that in June the veteran had a 
flare-up of severe pain in the lumbar area which had 
otherwise been mildly painful.  The veteran could forward 
flex to the knees.  Lateral and rotational planes were half 
of normal range of motion.  There was no spasm.  Stretches 
were recommended.

A November 2000 report from Carolina Spine Institute reflects 
that the veteran reported occasional low back and buttocks 
pain into the left posterior thigh but not below the knee.  
He had seen chiropractors in the past, had been through 
physical therapy, and continued his exercises.  He was 
working as an EMT (emergency medical technician) but was 
trying to change his line of work to physician's assistant.  
S. Poletti, M.D., reported that lower extremity reflexes were 
intact.  Straight leg raising test produced posterior thigh 
pain with sciatic notch pain, greater on the left.  Hip 
motion was normal.  Other private medical reports reflect 
that the veteran took Norflex(r) and Toradol(r) for back pain.  
An MRI was recommended.  

A November 2000 private MRI showed L4-5 disc degeneration 
with diffuse bulging, spondylosis, bilateral facet 
degeneration, and deformity of the thecal sac, but no focal 
extrusion of disc material.  At L5-S1 there was 
intervertebral disc degeneration, diffuse bulging of the 
annulus, and annular tear, but no focal extrusion of disc 
material.  Prominent left facet degeneration, mild left 
foraminal narrowing and possible left sided disc herniation 
was also shown at L5-S1.

In a July 2001 rating decision, the RO assigned a 40 percent 
rating for chronic low back strain with degenerative disc 
disease effective from May 5, 1999, and recoded the 
disability under Diagnostic Code 5293.  

In October 2002, the veteran reported excruciating pain in 
the lower back and worsening symptoms 

A November 2002 VA MRI and X-ray series showed mild disk 
herniation at L5-S1, facet joint osteoarthritis with 
hypertrophic changes and narrowing of the left lateral recess 
with possible left S1 nerve impingement.  AT L4-5, there was 
moderate central canal stenosis secondary to mild disk bulge 
and mild retrolisthesis.  There was complete effacement of 
the cerebrospinal fluid on the thecal sac.  No nerve 
impingement was seen on MRI.  The stability of the L4-5 disk 
was questioned.  

The veteran underwent a VA orthopedic compensation 
examination in April 2003.  During the examination, the 
veteran reported constant low back pain with burning and 
numbness and minimal radiation to the right buttock.  He had 
no bowel, bladder, or erectile dysfunction.  He could not 
lift more than 100 pounds, drive more than 45 minutes, or 
stand more than 20 minutes.  Back flare-ups occurred about 
twice per month.  He worked as an ambulance driver, but was 
unable to lift litter patients.  

The physician noted that the veteran easily got onto and off 
of the examination table.  Right thoracic scoliosis was seen.  
Range of motion of the lumbosacral spine was to 105 degrees 
of flexion with pain, to 35 degrees of extension with pain 
beginning at 15 degrees, and to 35 degrees of right and left 
lateral bending.  Range of motion in the rotational plane was 
not reported.  Straight leg raising test was positive on the 
right only.  Deep tendon reflexes were normal and equal and 
there was no neurologic deficit in the lower extremities.  
The impression was spina bifida occulta at S1.  The physician 
reported that further information would follow after X-ray 
results and the claims file became available.  

In June 2003, the veteran reported that he could walk only 
four blocks on a good day.  During flare-ups of back pain, he 
was immobilized.  He was unable to perform a number of sexual 
positions and any sexual activity caused at least two days of 
low back incapacitation.  He was unable to perform outside 
home chores or climb stairs.  He could not tolerate various 
pain medications.  He had increased fatigue.  Any movement 
caused back pain.  

In September 2003, the Board remanded the case for 
consideration of new rating criteria.  

The veteran underwent a VA compensation examination in 
October 2004.  The physician reviewed the claims file and 
noted that the veteran had never had back surgery or used a 
brace, cane, or crutch, but continued to have lower midline 
back pain with occasional radiation to the left buttock.  The 
veteran took non-steroidal anti-inflammatory drugs with 
relief.  He had not had physician-directed bed rest, but he 
could not walk more than four blocks, run, push a lawn mower, 
bend over to shave or wash dishes, sit for more than 55 
minutes or lift more than 50 pounds.  Three-day flare-ups of 
low back pain occurred every two weeks.  The low back was 
tender to palpation.   

Range of motion of the lumbosacral spine was to 85 degrees of 
flexion, to 20 degrees of extension, to 40 degrees of right 
and left lateral bending, and to 40 degrees of right rotation 
and to 50 degrees of left rotation.  Pain was elicited on all 
ranges of motion and particularly during rotation with no 
diminution on repetitive testing.  Straight leg raising test 
was positive bilaterally.  Deep tendon reflexes were normal 
and equal and there was no sensory or motor deficit in the 
lower extremities.

The VA physician noted that an October 2004 VA MRI showed 
loss of disc height and signal with evidence of tears at the 
annulus, two disc herniations at L4-5, and two more 
herniations at L5-S1.  The annular tear at L4-5 had 
progressed since the previous MRI.  The focal protrusion was 
also clearly more prominent than previously shown.  The 
relevant impression was spondylosis, degenerative disc 
disease, and intervertebral disc syndrome of the lumbar 
spine, with no specific neurologic deficit.  The physician 
further opined that there was no additional functional 
impairment due to pain, fatigue, weakness, or lack of 
endurance following repetitive use. 

The RO issued a supplemental statement of the case (SSOC) in 
February 2005 that considered all versions of the rating 
criteria for intervertebral disc syndrome.  

Analysis 

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).

Disability ratings are based upon the average impairment of 
earning capacity as determined by VA's schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.  

Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Crepitation 
within the joint structure should be noted carefully as 
points of contact that are diseased.  Painful motion with 
joint or periarticular pathology which produces disability 
warrants at least the minimum compensable rating for the 
joint.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination. 

The veteran possesses at least some training in a health care 
field.  Therefore, his reported descriptions of symptoms of 
disease, disability, or injury, may be accorded additional 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (Only individuals possessing specialized training and 
knowledge are competent to render diagnoses or etiology 
opinions).  

According to an April 2003 VA examiner, the impression was 
spina bifida occulta at S1 (for which service connection has 
not been established) which would contribute to low back pain 
and limitation of motion; however, in April 2004 a VA 
examiner found spondylosis, degenerative disc disease, and 
intervertebral disc syndrome of the lumbar spine.  Because it 
is unclear whether any spina bifida symptom may be separated 
from a service-connected symptom, the Board will attribute 
all low back symptoms to the service-connected low back 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998) 
(where the United States Court of Appeals for Veterans Claims 
(CAVC) held that when the manifestations of a service-
connected disability cannot be separated from the 
manifestations of a non-service-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (effective prior to September 
26, 2003).  

Because a 40 percent rating has been assigned under 
Diagnostic Code 5293 for the entire appeal period, Diagnostic 
Code 5292, alone, does not offer a basis for a higher rating.  
Moreover, because 40 percent is also the maximum rating 
offered under Diagnostic Code 5295, it is unnecessary to 
consider that diagnostic code.  Therefore, the Board will 
consider Diagnostic Code 5293, intervertebral disc syndrome, 
which offers a 60 percent rating.  Furthermore, Diagnostic 
Code 5293 was revised during the appeal period and its 
successor, Diagnostic Code 5243 (effective from September 26, 
2003), also offers ratings higher than 40 percent.  

Under the former provisions of Diagnostic Code 5293, a 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  A 60 percent rating is 
the highest rating offered under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

VA's General Counsel has held that based on the nature of 
intervertebral disc syndrome (IDS) and on Court decisions, 
Diagnostic Code 5293 involves loss of range of motion and 
therefore 38 C.F.R. §§ 4.40 and 4.45 should be applied when a 
veteran's disability is rated under this diagnostic code.  
VAOPGCPREC 36-97.

The veteran's intervertebral disc syndrome has been 
manifested by painful limitation of motion of the lumbar 
spine to 60 degrees of flexion, 20 degrees of extension, 35 
degrees of lateral flexion, bilaterally, and to 40 degrees of 
right rotation and 50 degrees of left rotation.  Little 
intermittent relief is shown.  Positive bilateral straight 
leg raising test is attributed to sciatica.  Muscle spasm was 
shown in June 2000 only.  No other neuropathy is shown.

The manifestations of intervertebral disc syndrome appear to 
have varied during the appeal period; however limitation of 
motion did not worsen overall.  The ranges of motion shown, 
while moderate in 1999, were somewhat improved by April 2003, 
but had decreased to former levels by October 2004. 

Comparing the symptoms attributed to the service-connected 
intervertebral disc syndrome with the criteria of the rating 
schedule, and allowing for painful loss of motion and 
additional functional impairment caused thereby, especially 
during flare-ups, the Board finds that the criteria for a 60 
percent disability rating under Diagnostic Code 5293 are more 
closely approximated throughout the appeal period. 

The Board will next discuss changes to the rating schedule 
that occurred during the appeal period and how those changes 
affect this case.  

VA's General Counsel (GC) held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) (West 2002) can be no earlier than 
the effective date of that change.  VA must apply the earlier 
version of the regulation for the period prior to the 
effective date of the change and may continue to apply it 
after the change, if favorable to the veteran.  VAOPGCPREC 3-
2000.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  Under the new rating criteria, a 60 
percent rating became authorized when incapacitating episodes 
have a total duration of at least six weeks in the last 12 
months, rather than on other symptoms of pronounced 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  Had the 
veteran's intervertebral disc syndrome been shown to be that 
severe, use of this revision could not result in a greater 
benefit than the 60 percent rating already assigned under the 
former criteria.  However, another new and significant 
provision of the revised rating criteria provides that 
orthopedic and neurologic manifestations may be separately 
evaluated under appropriate codes and those evaluations may 
be used if their combined rating is greater.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002).  Thus, the Board must next determine whether a 
rating greater than 60 percent could result be combining 
limitation of motion and other neurologic ratings.  The next 
step is to offer a disability rating for limitation of motion 
of the lumbar spine.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine is rated under Diagnostic Code 5292.  Under 
Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion.  Slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The lumbar spine is shown to have moderate limitation of 
motion in both forward flexion and backward extension.  
However, because the veteran has reported that all motion is 
painful, the disability more nearly approximates severe 
limitation of motion, which warrants a 40 percent rating, 
which is the maximum rating offered for lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a Diagnostic Code 
5292.

Keeping the 40 percent orthopedic rating in mind, the Board 
will turn to an appropriate neurological rating.  As 
mentioned above, the neurologic manifestations include back 
pain radiating to the thighs and buttocks, muscle spasm, and 
sciatic notch pain.  There was no bowel or bladder symptom or 
erectile dysfunction.  

Rating neurologic manifestations involves consideration of 
the following criteria:  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).  

Partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with mild moderate, 
severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2004).

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520, which provides criteria for evaluating 
sciatic nerve disability, is the appropriate diagnostic code 
to evaluate the neurologic portion of the veteran's 
disability, because sciatic notch pain has been identified.

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is wholly sensory.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

Because any deficit shown is wholly sensory, and there is no 
showing of any weakness or sensory loss, the no more than a 
10 percent evaluation is warranted for mild incomplete 
paralysis of each sciatic nerve.  Thus, the combining of a 40 
percent rating for limitation of motion and two 10 percent 
ratings for neurological manifestations does not result in an 
evaluation in excess of the 60 percent rating provided under 
the former provision of Diagnostic Code 5293.  38 C.F.R. 
§ 4.25 (2004).

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, the Board notes that the diagnostic 
codes changed and the additional rating guidelines set forth 
on September 23, 2002, were reorganized into additional 
notes.  Spine disabilities are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine set 
forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under the revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations.  The 
following was also added; however, this is merely a 
reorganized version of former rating criteria:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine. .............................................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or  
abnormal kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body 
fracture with loss of 50 percent or more 
of the 
height.......................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Under the revised criteria an evaluation in excess of 40 
percent for the orthopedic portion of the disability would 
require unfavorable ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86).  The veteran retains significant motion in the 
thoracolumbar spine.  Thus, he does not have ankylosis.  

Since the criteria for rating neurologic disability are 
unchanged, he would not receive a higher evaluation for the 
neurologic portion of his back disability.

After consideration of all the evidence of record, the Board 
finds that the evidence favors a 60 percent rating for 
intervertebral disc syndrome under the earliest version of 
Diagnostic Code 5293, intervertebral disc syndrome.  None of 
the criteria for an evaluation in excess of 60 percent have 
been met or approximated.  Therefore, a higher evaluation is 
not warranted during any time since the effective date of 
service connection.  38 C.F.R. §§ 4.3, 4.7, 4.21.

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the disability has not been shown to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 60 percent rating for intervertebral disc syndrome is 
granted, effective May 5, 1999.


REMAND

A diagnosis of ITBS appears in an official physical 
examination report given the veteran in preparation for an 
in-service medical evaluation board (MEB).  

Although a December 1999 VA general medical examination 
report mentions that an MRI showed ITBS, the relevant 
diagnosis offered was that of retropatellar pain syndrome.  
The examination report is unclear as to whether the veteran 
has ITBS.  

In a July 2002 development memo, the Board requested that an 
orthopedist review the claims file, examine the veteran's 
knees, and determine the nature and etiology of ITBS.  In 
April 2003, A VA orthopedic examiner examined the veteran, 
elicited his history of ITBS, and simply reported a 
questionable history of ITBS.  The examiner deferred any 
additional opinion pending review of the claims file, which 
had not yet arrived.  No additional opinion is of record.  

In September 2003, the Board remanded the case for an 
examination and readjudication of the pending ITBS claim.  
The Board also requested readjudication of psychiatric and 
other claims; however, the Board did not specifically request 
any further development for service connection for ITBS.  
Subsequently, a VA examiner purportedly reviewed the claims 
file, reexamined the veteran, but made no mention of ITBS or 
of the knee claim.   

The Court has held that when the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this case, the Board requested an orthopedic 
examination, with a complete claims file review, to determine 
the nature and etiology of ITBS.  It appears that the veteran 
was never afforded this examination. 

VA's duty to assist the veteran includes obtaining an opinion 
clarifying whether the veteran has ITBS and, if so, whether 
it is related to active military service. 

Accordingly, this case is REMANDED for the following:

1.  Forward the claims file to the 
examiner who performed the April 2003 VA 
joints examination.  If that examiner is 
not available, a suitable substitute may 
be used.  The claims file and a copy of 
this remand must be made available to the 
examiner for review.  

The examiner should review the claims 
file with special attention to the 
diagnosis of ITBS given on an undated 
examination report associated with the 
veteran's SMRs.  The examiner should then 
answer the following two questions:

(a) Is it at least as likely as not that 
the veteran has ITBS?  If the answer 
above is "yes" then:

(b) Is it at least as likely as not (50 
percent probability or more) that it was 
caused by active military service or was 
aggravated by a service-connected 
disability?  

At this writing, the service-connected 
disabilities are chronic low back strain 
with lumbar disc disease; retropatellar 
pain syndrome of the knees; chronic upper 
back strain with degenerative changes of 
the thoracic spine; chronic neck strain 
with mild disk disease spondylosis; 
gastrointestinal reflux disease (GERD); 
migraine headaches; dysthymic disorder 
with recurrent major depression; and 
deviated nasal septum.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
examiner should set forth the rationale 
underlying any conclusions drawn or 
opinions expressed.  

4.  The AMC or RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

5.  Following completion of the 
foregoing, the AMC or RO should review 
the claims file and ensure that all of 
the above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of service-connection 
for bilateral ITBS.  

6.  If the benefit sought on appeal 
remains denied, the veteran the AMC or RO 
should issue a SSOC that contains notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003); 38 U.S.C. §§ 5109B, 7112 
(2005).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


